Gardner, Presiding Judge.
The bill of exceptions sets out a complaint to the effect that the judge called the jury into' the room and asked them what the status of their voting was at that time. The judge was told that the jury had not reached a verdict and was also told how the jurors stood on the voting. Complaint is made that neither the defendant nor the defendant’s counsel was present when the above occurred. This complaint does not appear as a special ground in the record.
Since the evidence is not set forth in the record, this court cannot pass on the general grounds and it follows that the verdict stands affirmed.

Judgment affirmed.


Carlisle, J., concurs. Townsend, J., concurs specially.